UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-6220



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


TRUMAN SCOTT,

                                                Defendant - Appellant.


Appeal from the United States District Court for the District of
North Carolina, at Wilmington.    James C. Fox, Senior District
Judge. (7:98-cr-00079-F)


Submitted:   August 23, 2007                 Decided:   August 28, 2007


Before WILLIAMS, Chief Judge, and WILKINS and HAMILTON, Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Truman Scott, Appellant Pro Se. Christine Witcover Dean, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Truman Scott appeals the district court’s order denying

his “Motion for Disclosure of Grand Jury Material.”        We have

reviewed the record and find no clear error in the district court’s

denial.   See Fed. R. Crim. P. 6(e)(3)(E)(ii); In re Grand Jury

Proceedings, 800 F.2d 1293, 1298-99 (4th Cir. 1986) (stating review

standard). Accordingly, we affirm. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                          AFFIRMED




                              - 2 -